Name: Council Implementing Regulation (EU) 2015/513 of 26 March 2015 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) No 790/2014
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  social affairs
 Date Published: nan

 27.3.2015 EN Official Journal of the European Union L 82/1 COUNCIL IMPLEMENTING REGULATION (EU) 2015/513 of 26 March 2015 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) No 790/2014 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 22 July 2014, the Council adopted Implementing Regulation (EU) No 790/2014 (2) implementing Article 2(3) of Regulation (EC) No 2580/2001, establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies (the list). (2) The Council has provided, where practically possible, all the persons, groups and entities with statements of reasons explaining why they were entered in the list. (3) By way of a notice published in the Official Journal of the European Union, the Council informed the persons, groups and entities on the list that it had decided to keep them thereon. The Council also informed the persons, groups and entities concerned that it was possible to request a statement of the Council's reasons for putting them on the list where one had not already been communicated to them. (4) The Council has reviewed the list as required by Article 2(3) of Regulation (EC) No 2580/2001. When doing so it took account of observations submitted to the Council by those concerned. (5) The Council has verified that competent authorities as referred to in Article 1(4) of Common Position 2001/931/CFSP (3) have taken decisions with regard to all persons, groups and entities on the list to the effect that they have been involved in terrorist acts within the meaning of Article 1(2) and (3) of that Common Position. The Council has also concluded that the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (6) The Council has concluded that there are no longer grounds for keeping two entities on the list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (7) The list should be updated accordingly and Implementing Regulation (EU) No 790/2014 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 is set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) No 790/2014 is hereby repealed. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 344, 28.12.2001, p. 70. (2) Council Implementing Regulation (EU) No 790/2014 of 22 July 2014 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulation (EU) No 125/2014 (OJ L 217, 23.7.2014, p. 1). (3) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). ANNEX List of persons, groups and entities referred to in Article 1 I. PERSONS 1. ABDOLLAHI Hamed (a.k.a Mustafa Abdullahi), born 11.8.1960 in Iran. Passport: D9004878. 2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia. 3. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia. 4. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born 6 or 15.3.1955 in Iran. Iranian and US national. Passport: C2002515 (Iran); Passport: 477845448 (USA). National ID No: 07442833, expiry date 15 March 2016 (USA driving licence). 5. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep. 6. IZZ-AL-DIN, Hasan (a.k.a GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon. 7. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555. 8. SHAHLAI Abdul Reza (a.k.a Abdol Reza Shala'i, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahla'i, a.k.a. Abdul-Reza Shahlaee, a.k.a.Hajj Yusef, a.k.a. Haji Yusif, a.k.a.Hajji Yasir, a.k.a.Hajji Yusif, a.k.a.Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran; (2) Mehran Military Base, Ilam Province, Iran. 9. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran. 10. SOLEIMANI Qasem (a.k.a Ghasem Soleymani, a.k.a Qasmi Sulayman, a.k.a Qasem Soleymani, a.k.a Qasem Solaimani, a.k.a Qasem Salimani, a.k.a Qasem Solemani, a.k.a Qasem Sulaimani, a.k.a Qasem Sulemani), born 11.3.1957 in Iran. Iranian national. Passport: 008827 (Iran Diplomatic), issued 1999. Title: Major General II. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims). 2. Al-Aqsa Martyrs' Brigade. 3. Al-Aqsa e.V.. 4. Babbar Khalsa. 5. Communist Party of the Philippines, including New People's Army  NPA, Philippines. 6. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG). 7. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front). 8. Hamas, including Hamas-Izz al-Din al-Qassem. 9. Hizballah Military Wing (a.k.a. Hezbollah Military Wing, a.k.a. Hizbullah Military Wing, a.k.a. Hizbollah Military Wing, a.k.a. Hezballah Military Wing, a.k.a. Hisbollah Military Wing, a.k.a. Hizbu'llah Military Wing a.k.a. Hizb Allah Military Wing, a.k.a. Jihad Council (and all units reporting to it, including the External Security Organisation)). 10. Hizbul Mujahideen  HM. 11. Hofstadgroep. 12. International Sikh Youth Federation  ISYF. 13. Khalistan Zindabad Force  KZF. 14. Kurdistan Workers' Party  PKK (a.k.a. KADEK, a.k.a. KONGRA-GEL). 15. Liberation Tigers of Tamil Eelam  LTTE. 16. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army). 17. Palestinian Islamic Jihad  PIJ. 18. Popular Front for the Liberation of Palestine  PFLP. 19. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command) 20. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia) 21. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary People's Liberation Army/Front/Party). 22. Sendero Luminoso  SL (Shining Path). 23. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks).